 280
 
 
 
 
DEC
ISIONS OF THE NATION
AL LABOR RELATIONS B
OARD
 
 
359 NLRB No. 28
 
Instituto Socio Economico Comunitario, Inc. 
and
 
U
n-
idad Laboral 
d
e Enfermeras(os) 
y
 
Empleados 
d
e 
l
a Salud.  
Cases 24

CA

011762 and 24

CA

011880
 
December
 
10
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On August 1, 2012, Adminis
trative Law Judge Wi
l-
liam Nelson Cates issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief, and the 
Acting General Counsel filed an answering brief. 
 
The National Labor Relations Board has delegated its 
authority in this p
roceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

1
 
and conclusions
2
 
and to adopt the recommended Order.  
 
ORDER
 
The Nationa
l Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, Instituto Socio Economico 
Comunitario, Inc., Hato Rey, Toa Baja, Comerio, Lome
r-
io, Caguas, Humacao, Ponce
,
 
and Mayaguez, Puerto R
i-
co, its o
fficers, agents, successors, and assigns, shall ta
ke 
the action set forth in the O
rder. 
 
                                        
                  
 
1
 


policy is not to overrule an admini
s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1
951).  We have carefully examined the record and find no 
basis for reversing the findings. 
 
2
 

e-
quired unit employees to take vacation leave, and that the Respondent

s 
actions were not privileg

-
bargaining 

o-
vision permitting the Respondent to declare additional holidays.  Even 
assuming that this provision survived the expiration of the parties

agreement, there is no evidence that the Respondent actually declared 
any additional holidays during the periods at issue, and the provision 

leave is voluntary.  
 
Ayesha K. Villegas Estrado, Esq.,
 
for the Acting General Cou
n-
sel.
1
 
Carlos E. George, Esq.
 
and
 
Alberto J. Bayouth
-
Montes, Esq.,
 
   
for the Respondent.
2
 
Harold E. Hopki
ns, Esq., 
for the Charging Party.
3
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
N
ELSON 
C
ATES
,
 
Administrative Law Judge.
  
This is 
a unilateral change case which I heard in San Juan, Puerto Rico, 
on April 26, 2012.  The prosecution of this case followed the 
issuan
ce of a second consolidated amended complaint and n
o-
tice of hearing (
the 
complaint) issued by the Regional Director 

Ac
t
ing General Counsel, on February 29, 2012.  The sole issue 
is whether since
 
April 2011
4
 
the Company unilaterally, and 
wit
h
out prior notice to the Union and without affording the 
Union an opportunity to bargain, required its unit emplo
y
ees to 
take vacation leave during periods not requested by the e
m-
ployees.
5
  
It is alleged the Co

c
tion 
8(a)(5) and (1) of the National Labor Relations Act (
the 
Act).
 
The Company, in a timely filed answer to the complaint, at 
trial and in its posttrial brief, denies having violated the Act in 
any manner alleged in the complain
t.  The Company contends 
its actions were simply to encourage its employees to take a
c-
cumulated vacation time and 
assist them in coordinating their 
efforts in accordance wi
th provisions of the collective
-
bargaining agreement as well as in keeping with past
 
practice.
 
The parties were given full opportunity to participate, to i
n-
troduce relevant evidence, to examine and cross
-
examine wi
t-
nesses, and to file briefs.  I carefully observed the demeanor of 
the witnesses as they testified.  I have studied the whole 
re
c-
ord,
6
 
and based on more detailed findings and analysis below, I 
conclude and find the Company violated the Act essentially as 
alleged in the complaint.
 
                                        
                  
 
1
 
I shall refer to coun
sel for the Acting General Counsel as counsel 
for the Government and to the National Labor Relations Board (the 
Board) as the Government.
 
2
 
I shall refer to counsel for the Respondent as counsel for the Co
m-
pany and I shall refer to the Respondent as the Co
mpany.
 
3
 
I shall refer to counsel for the Charging Party as Counsel for the 
Union and I shall refer to the Charging Party as the Union.
 
4
 
All dates hereinafter are 2011, unless otherwise indicated.
 
5
 
The parties entered into a non
-
Board settlement of the i
ssues rela
t-


Ronny Paoli.  It was agreed, as part of the settlement, that the Gover
n-
ment would be allowed to present evid

i-
nary warning in support of the vacation leave issue litigated herein.
 
6
 

English translations of GC Exhs. 25 and 26.
 
  
 
 
INSTITUTO SOCIO ECON
OMICO COMUNITARIO
,
 
INC
.
 
 
 
 
281
 
 
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Company is a nonprofit corporation, with offices and 
places of
 
business in Hato Rey, Toa Baja, Comerio, Lomerio, 
Caguas, Humacao, Ponce, and Mayaguez, Puerto Rico (the 

,
 
where it has been, and is, engaged in 
providing services to low income communities w
ithin Puerto 
Rico.  During the 12
-
month per
iod ending February 29, 2012, a 
representative period, the Company, in conducting its oper
a-
tions, received funds in excess of $8 million from the United 
States Government.  During that same 12
-
month period the 
Company purchased and received at its faciliti
es goods valued 
in excess of $50,000 from other enterprises located within the 
Puerto Rico, each of which enterprises received th
e
se goods 
directly from points outside Puerto Rico.  The parties admit, the 
evidence establishes, and I find the Company is an 
employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.
 
II
.
  
LABOR ORGANIZATION S
TATUS
 
The parties admit, and I find, that at all times material, the 
Union has been, and continues to be, a labor organization wit
h-
in the mea
ning of Section 2(5) of the Act.
 
III
.
  
BARGAINING UNIT
 
It is admitted the following employees of the Company (the 
unit), constitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act:
 
 
INCLUDED:  All 
employment technicians, case management 
technicians, housing improvement technicians, service appl
i-
cation assistants, communal technicians, communal develo
p-
ers, accounting clerks, planning technicians, community se
r-
vice representatives, representatives of 
external resources, 
program technicians, program clerks, program assistants, d
a-
ta
-
entry clerks, warehouse employees, secretaries, receptio
n-
ists, and janitors employed by the Employer in its different o
f-
fices located at Ponce, Aguada, Toa Baja, Caguas, Arec
ibo, 
Humacao, San German, Carolina, Comerio, Guayama, M
a-
yaguez and Central Offices located in Hato Rey, Puerto Rico.
 
 
EXCLUDED:  All other employees, administrators, exec
u-
tives, directors and their assistants, executive secretary, conf
i-
dential employees, g
uards and supervisors as defined by the 
Act.
 
 
The Union was certified as the exclusive collective
-
bargaining representative of the unit on August 30, 2002.  At all 
times since August 30, 2002, based on Section 9(a) of the Act, 
the Union has been the exclus
ive collective
-
bargaining repr
e-
sentative of the unit.  The parties most recent collective
-
bargaining agreement was effective by its terms from October 
2006 to October 2009.  The parties are currently in negotiations 
for a successor agreement.
 
IV
.
  
THE FACT
S
 
Before moving into the annual vacation leave facts I note A
r-


human resource director
,
 
and Yadira Guilliani is the Comp
a-

 
manager.
 
As reflected in the parties most recent collective
-
bargaining 
agreement, unit employees accrue 2 days annual leave each 
month.  There are certain fixed periods when employees must 
take vacation leave, namely, the last calendar week in Dece
m-
ber an
d the first calendar week in January each year.  In that 2
-
week timeframe there are; however, 3 days that do not count as 
vacation leave even though the unit employees are not work
ing.  
The 3 days are Christmas D

Day.  There a
re six specific holidays all unit employees must 
take and their absence is counted as vacation leave.  The six 
specific holidays are: the first Monday of January; Martin L
u-

last Monday in May, Me
morial Day; October 12, Columbus 

;
 
and November 19, Disco
v-
ery of Puerto Rico Day.  The collective
-
bargaining agreement 

employee, prior to the period of Decembe
r and January, the 
employee will request it on any other date, within the following 
(9) months . . .
 
.

-
bargaining agreement pr
o-
vides for the accumulation of annual leave for up to a max
i-
mum of 2 years by  prior written agreement between th
e e
m-
ployee and the Company.  Every 3 months the Company, on 
request, pr
o
vides each unit employee a summary of vacation 
days the e
m
ployee has accumulated.  The collective
-
bargaining 
agreement provides the Company can, at its discretion, and as 
required by i
ts service needs, assign work to any employee on 
any of the mentioned holidays and can, at its discretion declare, 
other holidays whether with pay or charged voluntarily to the 
e
m

 
Union R
epresentative Grant is specifically assigne
d to assist 
unit employees at the Company.  Grant contacts employees by 

testified that beginning in January he received notification, by 
telephone and in writing, from unit employees they wer
e being 
told they needed to use their vacation time before Holy Week.  
Grant specifically recalled complaints and/or concerns from 
employees Ronny Paoli, Carmen Rivera, Yolando Soto, a Ms. 
Cancel, and an employee from Camuy, Puerto Rico.  As a r
e-
sult of th
ese notifications, Grant wrote Company Attorney 
George on February 25 suggesting Company Human Resource 
Director Lopez was violating the vacation provisions of the 
collective
-
bargaining agreement by telling employees they had 
to use excess vacation leave b
efore April.  Attorney George 


-
bargaining agreement rather the employees were only being 
requested to coordinate their vacation times.
 
Gr
ant testified he and union bargaining committee member 
Miriam Cancel met on March 8 with Company Attorney 
George and Human Resource Director  Lopez regarding the 
vacation issue.  Grant testified the Union raised the fact the 

to take vacation time
 
. . .
 
. in 
excess of 7 days
 
.
 
.
 

,
 
the Company stated its actions were not an imposition and co
n-
 282
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 

letter to the Union.  Grant told the
 
Company that an assistant in 
the human resource department was mandating employees take 
excess leave.  The meeting ended without a resolution of the 
vacation issue.
 
Union Representative Grant sent Attorney George another 
letter on March 10 regarding their
 
earlier communications and 
stated that although the Company continued to take the position 
it was only helping employees coordinate their vacation time 
that was in fact not the case.  Grant attached to his letter an 
email sent by Company 
Human Resource S
p
ecialist Thayda 
Munera to various unit employees, namely Iris Cartas, Gladys 
Gonzalez, and Yolanda Soto in which she advised the emplo
y-
ees they were being notified they still owed the Company their 
requests for vacation leave. Grant indicated the employees
 
had 
not requested any such vacation time.  Grant asked the Comp
a-

-
bargaining agreement 
and requested that Munera cease seeking vacation requests 
from employees that were not requesting vacation time.
 
On April 7, Gra
nt again wrote Company Attorney George 
with a list of unit employee concerns that included employees 
being forced to take vacation days they had not requested.  
Grant explained unit employees were required to take vacation 
time during the first 4 days of H
oly Week but that Good Friday, 
of that week, was a contractually provided and paid holiday.  

 
Company Operations Manager Guilliani testified the Co
m-
pany did not open its facilities during Holy Week (April 18 
th
rough April 22) and said employees were charged leave for 
those days except Good Friday.  Company Executive Director 
Vélez testified all offices were closed during Holy Week b
e-
cause no employee requested to stay and work.  Vélez stated, 
however, there was 
a vacation plan schedule that showed an 
excess of accrued vacation leave and that supervisors were 
notified to work on the excess and schedule it.
 
Grant testified that prior to April the Company had never 
compelled unit employees to use or exhaust accrued 
vacation 
leave as it did in 2011, nor had there been a practice of forcing 
employees to take vacation leave prior to April 2011.
 
Union Representative Grant testified that after April unit 
employees were told they needed to liquidate their total vac
a-
tion le
ave time before the end of September.  Grant learned of 
this in August from employees both verbally and in writing.  
Grant testified that prior to August employees had never before 
been compelled to exhaust accrued vacation leave.
 
On August 2, Grant wrote 
Company Human Resource Dire
c-
tor Lopez reminding her that although she and Attorney 

about their vacation leave time and helped in coordinating it 
that Company Operations Manager Guilliani that da
y (August 
2) had given concrete instructions that unit employees had to 
exhaust their vacation leave and that the Company was forcing 
employees to immediately go on vacation leave at times the 
employees had not requested.  Grant requested that the leave 
em
ployees had been forced to take be restored.
 
On August 9, Company Human R
esource Director Lopez 
emailed Human Resource A
ssistant Sanchez, regarding some 

o-
gram existing [vacation leave] differentia

s
u
pervision if the vacation balances listed for the 19 employees 
had been scheduled and to find out the status of employees that 
still had vacation leave balances.  In the email Lopez noted 
employee Rafael Torres had 22 days of vacat
ion leave, as of 
that date, for which he had requested leave only for 14 of the 
days.  Lopez directed the remaining 8 days be scheduled  for 
Torres as soon as he returned from leave on August 12.  Lopez 
noted employee Yolando Soto had one additional vacati
on 
leave day and indicated that her current vacation was being 
extended until 9 a.m. August 18.  Lopez noted employee Wa
n-

being extended until August 22, and that she was to report for 
work on that 
day for 2

1/
2 
hours then the remainder of the day 
would be charged to her as vacation leave.  Lopez indicated in 
the email Toro had already been notified of the changes.
 
As early as June 2011, Company Operations Manager 
Guilliani, in an email to Lopez and 
others, instructed  that vac
a-
tion leave should be contemplated on or before September 30, 


not give specific instructions that emplo
yees had to take vac
a-
tion leave prior to September 30.  She explained that requests 
for vacation leave did not come directly to her, but, rather went 

not involved with informing employees of t

i-
cies regarding vacation leave.
 
Employee Ronny Paoli requested, was granted, and took v
a-
cation time throughout 2011.  Paoli specifically requested vac
a-
tion leave for July 18

22
 
and returned for work on July 26.  
Paoli was requested by his s
upervisor, Zuma Rivera, to go back 
on vacation on August 1 for the balance of his vacation leave 

August 4, Company Human Resource Manager Lopez issued 
Paoli a written disciplinary action for 
his refusal.  Lopez wrote, 

i-
tute [Company] will terminate your work relationship with us 


 
Paoli was 
disciplined because he refused to take vacation in August
 
as 
ordered by his supervisor, Rivera.  
 
The Company contends its supervisors and agents commun
i-
cations with its employees were simply to encourage emplo
y-
ees to take their accumulated vaca
tion leave and help them 
coordinate their vacation time in accordance with provisions of 
the parties collective
-
bargaining agreement and past practice.
 
Company Executive Director Vélez testified that while the 

our employees 

Vélez noted employees must schedule vacation leave yearly 
before September but after December and January, and added 

the 

Company related to vacation leave were taken within the prov
i-
sions of the parties collective
-
bargaining agreement.  Vélez 

r-
  
 
 
INSTITUTO SOCIO ECON
OMICO COMUNITARIO
,
 
INC
.
 
 
 
 
283
 
 
 
ing Holy W

[W]
e allow emplo
y-
ees to charge these days to their vacation leave.  If this is not 
the case, we try to establish an office for those employees who 
did not wish to have their vacation leave on those days to 

ified the Company had followed this practice 

Week 2011 the Company closed all its facilities.  She explained 


lez testified she never gave any i
n-
structions with regard to taking vacation leave that were diffe
r-
ent from what was establ
ished by the parties collective
-
bargaining agreement.  She acknowledged the colle
c
tive
-
bargaining agreement provided for employees to
 
carry vacation 
leave over from 1 year to the next.
 
V
.
  
CREDIBILITY DETERMIN
ATIONS
 

in January he began receiving telephone and written concerns 
from unit employees that they were being told to u
se accrued 
vacation leave before Holy Week in April.  Grant impressed me 
as a thoughtful witness and the actions he took were consistent 
with what he testified happened.   In that regard, he specifically 
named various employees who had raised concerns.  It
 
is u
n-
disputed, that as a result of the concerns, Grant wrote Company 
Attorney George suggesting Human Resource Director Lopez 
was violating the parties collective
-
bargaining agreement by 
telling employees to use their excess vacation leave before 
April.  
While the Company denies it violated the collective
-
 
bargaining agreement contending it was only assisting emplo
y-
ees to coordinate their vacation leave, Grant credibly testified 
he continued to pursue the matter with management.  I credit 

 
that at a March 8 meeting with management 
he raised the point that an assistant in the human resource d
e-
partment was mandating that unit employees use any excess 
vacation leave prior to Holy Week.  It is undisputed Union 
Representative Grant, in writing, 
on March 10, advised Co
m-
pany Attorney George that Human Resource S
pecialist Munera 
had notified at least three named employees they still owed the 
Company vacation leave requests for times they had not r
e-
quested.  It is undisputed Grant wrote Company Attor
ney 
George on April 7 about employees being, according to Grant, 
forced to take vacation leave for times the employees had not 
requested.  It is likewise undisputed the Company closed all its 
facili
ties during Holy Week (April 18

22) 2011.  I specifically 

had never compelled unit employees to use or exhaust accrued 
or excess vacation leave prior to Holy Week.  The Company 
did not present any compelling evidence otherwise.
 
Grant credibly testified
 
that after April unit employees began 
telling him they were being told to liquidate their vacation 
leave before the end of September.  Grant credibly testified that 
prior to August employees had never been compelled to e
x-
haust accrued vacation leave in th
at manner.  Grant continued 
to complain to management and even requested management 
restore vacation leave the employees were forced to take.
 
Section 8(a)(5) and (d) of the Act requires an employer to 
bargain in good faith with the collective
-
bargaining re
present
a-
tive of unit employees with respect to wages, hours, and other 
terms and conditions of employment.  
NLRB v. Borg
-
Warner 
Corp
.
,
 
356 U.S. 342, 349 (1958).  It is well established an e
m-
ployer violates Section 8(a)(5) of the Act if it makes material 
un
ilateral changes during the course of a collective
-
bargaining 
relationship on matters that are mandatory subjects of bargai
n-
ing.  
NLRB v. Katz
, 369 U.S. 736 (1962).  Simply stated
,
 
the 
Government can establish a prima facie violation of Section 
8(a)(5) of 
the Act if it shows an employer unilaterally made a 
material and substantial change in a term of employment wit
h-
out negotiating with the union.  The burden is the on the e
m-
ployer to show, or demonstrate, the unilateral change was 
somehow 
permissible
 
such a
s, for example, being consistent 
with an established past practice.  
Fresno Bee, 
339 NLRB
 
1214 
(2003).  The Board has held that vacation scheduling and the 
procedures related thereto constitute substantial and material 
mandatory subjects of bargaining and 
any unilaterally imposed 
changes violate Section 8(a)(5) of the Act.  
United Cerebral 
Palsy of New York City, 
347 NLRB 
603, 606

607 (2006), ci
t-
ing 
Blue Circle Cement Co., 
319 NLRB
 
954 (1995)
, enfd. 
mem. in relevant part 106 F.3d 413 (10
th 
Cir. 1997). 
 
Guid
ed by the principles set forth above, I find the Comp
a-
ny, unilaterally and without notice to and without affording the 
Union an opportunity to bargain, imposed mandatory employee 
use of accrued vacation leave before and during Holy Week, 
April 18

22.  It i
s clear no notice was given to the Union.  U
n-
ion Representative Grant only learned of the change through 
unit employees and not from the Company.  It is also clear the 

v-

ce open for employees desiring to work 
during Holy Week.  The Company unilaterally closed 
all
 
its 
facilities during Holy Week 2011.  The parties collective
-
bargaining agreement does not make provision for the Comp
a-
ny to entirely suspend its operations duri
ng Holy Week.  The 

Holy Week 2011 because all employees scheduled vacation 
leave for that time is refuted by the fact employees were co
m-
pelled to schedule vacation leave for that time.  I find t
he un
i-
lateral requirement that employees exhaust accrued vacation 
leave before Holy Week 2011 was a material and substantial 
change affecting a condition of employment and the Comp
a-

n-
ing with the Uni
on violated Section 8(a)(5) and (1) of the Act.  
I find the Company failed to establish, or demonstrate, the un
i-
lateral change was in some way privileged by the parties colle
c-
tive
-
bargaining agreement or past practice.
 
After April, the Company compelled un
it employees to use, 
until exhausted, accrued vacation leave by September 30.  The 
Company had not, prior to 2011, done so.  The Union learned 

i-
fication from the Company.  As early as June 22, Comp
any 
Operations Manager Guilliani, in an email addr
essed to among 
others, Company Human Resource D
irector Lopez instructed 

p-

 
the same email Guilliani noted:
 

a-
tion Plan is in
complete there are employees missing to co
m-

n-
tention its communications, regarding the taking of accrued 
vacation leave, were merely to assist its employees schedule 
 284
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
vacation leave rather than com
pel them to take vacation leave 
at any specific time.  That the Company compelled its emplo
y-
ees to take vacation leave before September 30, and at times 
not r
e
quested, is further demonstrated by Human Resource 

ce Assistant 
Sanchez.  In that email Lopez directed that employee Torres 
take the remaining 8 of his 22 days of vacation leave as soon as 
he returned on August 12 from 14 days of leave he had in fact 
r
e

ation 
leave be extended to include a day she had remaining but had 

leave to include 5 plus days vacation leave not requested.  E
m-
ployee Ronny Paoli, who had requested and taken leave 
throughout 
the year, was directed by his supervisor to take v
a-
cation leave on August 1, after he returned from requested 
leave, so he could use the balance of his accumulated vacation 
leave without fractioning it.  When Paoli refused to return to 
vacation status he w
as, on August 4, given a disciplinary war
n-
ing for refusing to do so.  He was further notified that if he 
persisted in refusing to take the balance of his vacation leave he 
would be terminated.  It is clear the Company, contrary to past 
practice, compelled 
employees to exhaust their vacation leave 
before September 30.  This unilateral action of the Company 
had a substantial and significant impact on working conditions 

c-
tion 8(a)(5) and (1) of the Act
.  The Company failed to demo
n-
strate this unilateral change was in any way privileged.  Finally, 

p-
portunity to carry unused vacation leave into the next year as 
provided for in the parties collective
 
bargaining agreement.  
 
C
ONCLUSION OF 
L
AW
 
By, since on or about April 2011, unilaterally and without 
prior notice to or bargaining with the Union regarding unit 
employees being required to  take vacation leave during periods 
not requested the Company has 
engaged in unfair labor practi
c-
es affecting commerce wit
hin the meaning of Section 8(a)
(5) 
and (1) and Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found the Company engaged in certain unfair labor 
practices, I find it must be ordered to cease and desist
 
and to 
take certain affirmative action designed to effectuate the pol
i-
cies of the Act.  Specifically, I recommend the Company be 
ordered to reinstate all vacation leave unit employees were 
compelled to take at times they had not specifically requested.  
I
 
also recommend the Company be ordered, within 14 days 



its unfair labor
 
practices.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7
 
                                        
                  
 
7
 
If no exceptions are filed as provided by
 

Rules and Regulations, the findings, concl
u
sions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
ORDER
 
The Company, Instituto Socio Economico Comunitario, Inc., 
Hato Rey, Toa Baja, Comerio, 
Lomerio,
 
Carguas, Humacao, 
Ponce
,
 
and May
aguez, Puerto Rico, its officers, agents, succe
s-
sors, and assigns
,
 
shall
 
1. Cease and desist from
 
(a) Unilaterally requiring unit employees to take vacation 
leave during periods not requested, without giving prior notice 
to the Union and without affording 
the Union an opportunity to 
bargain with respect thereto.
 
(b) In any like or related manner interfering with, restraining
,
 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act.
 
2. Take the following affirmative action nec
essary to effe
c-
tuate the policies of the Act.
 
(a) Reinstate all vacation leave unit employees 
who 
were 
com
pelled to take time
 
they had not specifically requested.
 
(b) Within 14 days after service by the Region, post at its 
H
a
to Rey, Toa Baja, 
Comerio, Lome
rio
, Caguas, Humacao, 
Ponce
,
 
and Mayaguez, Puerto Rico facilities, copies of the n
o-

8

o-
vided by the Regional Director for Region 24, after being 

l be 
posted by the Company and maintained for 60 consecutive days 
in conspicuous places including all places where notices to 
employees are customarily posted.  In addition to physical pos
t-
ing of paper notices, notices shall be distributed electronically, 
such as email, posting on an intranet or an internet site, or other 
electronic means, if the Company customarily communicates 
with its employees by such means.  Reasonable steps shall be 
taken by the Company to ensure that the notices are not alerted, 
defa
ced, or covered by any other material.  In the event that, 
during the pendency of these proceedings, the Company has 
gone out of business or closed the facilities involved in these 
proceedings, the Company shall duplicate and mail, at its own 
expense, a co
py of the notice to all current employees and fo
r-
mer employees employed by the Company at any time since 
April 2011.
 
 
APPENDIX
 
N
OTICE TO 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National
 
Labor Relations Board has found that we vi
o
lated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join
,
 
or assist a union
 
                                        
                                        
            
 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
8
 
If this Order 
is enforced by a judgment of the United States court 
of appeals, the words in the notice reading, 

Posted by Order of the 
National La

 

Judgment of the United States Court of Appeals
 
Enforcing and order of
 

 
  
 
 
INSTITUTO SOCIO ECON
OMICO COMUNITARIO
,
 
INC
.
 
 
 
 
285
 
 
 
Choose representatives to bargain with us on your b
e-
half
 
Act together wi
th other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
unilaterally require our bargaining unit e
m-
ployees to take vacation leave during periods not requested, 
without giving prior notice t
o the Union and without affording 
the Union an opportunity to bargain with respect thereto.
 
W
E WILL NOT
 
in any like or related manner interfere with
,
 
r
e-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.
 
W
E WILL 
rein
state all vacation leave unit employees were 
was compelled to take which they had not specifically reques
t-
ed.
 
I
NSTITUTO 
S
OCIO 
E
CONOMICO 
C
OMUNITARIO
,
 
I
NC
.
 
 
